internal_revenue_service number release date index number -------------------------- -------------------------------------------------------- ------------------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-129387-08 date date legend x ------------------------------------------- --------------------------------------------------------- d1 ------------------------- dear ------------ this responds to a letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted and representations therein x made an election to be a subchapter_s_corporation effective d1 on d1 shares of x were owned by an ineligible shareholder steps were taken so that x is a small_business_corporation x represents that its invalid s_corporation_election was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x further represents that at all relevant times x and its shareholders treated x as an s_corporation x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect plr-129387-08 sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period of the ineffective s election agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation as of d1 was invalid and also conclude that the invalid election constitutes an inadvertent invalid election within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as an s_corporation as of d1 and thereafter provided that x’s s_corporation_election is not otherwise terminated under sec_1362 except as specifically provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-129387-08 under a power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative sincerely david r haglund david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
